Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 01/14/2021, with respect to 35 USC 103 rejections of claims 1-5 have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1-5 has been withdrawn in light of amended claims filed 01/14/2021.
Applicant’s arguments, see page 8, filed 01/14/2021, with respect to objection of claims 7-12 have been fully considered and are persuasive.  The objection of claims 7-12 has been withdrawn.
Allowable Subject Matter
Claims 1-3, and 5-12 allowed.
	The following is an examiner’s statement of reasons for allowance. 
Claim 1: The combination of structure present in claim 1 was not found in the prior art of record. In particular, the limitation “said flexible planar element further comprises a five layer construction material that is selected from the group consisting essentially of bamboo fabric, polyester, woven absorption / evaporation fabric, nylon structure, and woven reinforced fabric” in combination with the other structure present in claim 1 was not found in the prior art of record. Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of claim 1 may be set forth or maintained.

 	Claim 6: The combination of structure present in claim 6 was not found in the prior art of record. In particular, the limitation “said aperture having an aperture margin portion that has a reinforcing panel affixed to said aperture margin“in combination with the other structure present in claim 6 was not found in the prior art of record. Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of claim 6 may be brought forth or maintained.
Specifically, US4723327 to Smith (“Smith”) teaches a support apparatus comprising a flexible planar element with perpendicular axis, a flexible beam support disposed on the perimeter and a plurality of apertures disposed on the perimeter.  Smith does not teach an 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T COBLE whose telephone number is (303)297-4502.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.T.C./Examiner, Art Unit 3673                                                                                                                                                                                           
/ERIC J KURILLA/Primary Examiner, Art Unit 3619